IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-523-CR


BARTH DAVID CUDD,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE 22ND DISTRICT COURT OF HAYS COUNTY,
NO. 91-325, HONORABLE CHARLES R. RAMSAY, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for engaging in organized crime.  Punishment
was assessed at confinement for ten years.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed On Appellant's Motion
Filed:  March 25, 1992
[Do Not Publish]







March 25, 1992




Mr. Leonard E. Cox
144 E. San Antonio Street
San Marcos, Texas  78666

Honorable Michael S. Wenk
Chief Assistant Criminal District Attorney
Hays County Courthouse
San Marcos, Texas  78666

					Re:	No. 3-91-523-CR--Barth David Cudd v. The
State of Texas  (t/c no. 91-325)

Counsel:

You are hereby notified that appellant's amended motion to dismiss appeal in the above cause was
this day submitted and granted.  The appeal is dismissed on appellant's motion.

You are also hereby notified that appellant's original motion to dismiss appeal in the above cause
was this day submitted and dismissed.

A copy of this Court's opinion and judgment are enclosed in accordance with Rule 91, Texas
Rules of Appellate Procedure.

The Court's mandate has been issued this date to the clerk of the trial court under separate cover.

						Very truly yours,

						W. KENNETH LAW, CLERK

						By
							Barbara E. Chapman, Deputy
Enclosures

xc:	State Prosecuting Attorney
	Clerk, Court of Criminal Appeals
	Honorable Charles R. Ramsay, District Judge
	Mr. W. H. Moore, District Clerk

MR. LEONARD E. COX
144 E. SAN ANTONIO STREET
SAN MARCOS TX  78666
HONORABLE MICHAEL S. WENK
CHIEF ASSISTANT CRIMINAL DISTRICT ATTORNEY
HAYS COUNTY COURTHOUSE
SAN MARCOS TX  78666